IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                            :   No. 2834 Disciplinary Docket No. 3
                                             :
 JONATHAN EDWARD OLIVETTI                    :   No. 146 DB 2021
                                             :
                                             :   (United States District Court for the
                                             :   Middle District of Pennsylvania, Crim.
                                             :   No. 3:21-cr-00087)
                                             :
                                             :   Attorney Registration No. 206603
                                             :
                                             :   (Lackawanna County)




                                        ORDER



PER CURIAM

       AND NOW, this 7th day of December, 2021, having indicated that he has no

objection to being placed on temporary suspension, the Rule is made absolute, and

Jonathan Edward Olivetti is temporarily suspended. See Pa.R.D.E. 214(d)(2). He shall

comply with all the provisions of Pa.R.D.E. 217.

       Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of any charges underlying this Order pursuant to

Pa.R.D.E. 214(d)(4) and (f)(2) are specifically preserved.